WALDEN, Judge,
concurring specially.
I concur in the majority opinion but am constrained to make additional comment.
In my opinion, the dismissal of appellant from all employment in the school system was far too severe under the circumstances. However, I have not found or been shown any authority whereby this court can vary the penalty imposed. Regrettably, the School Board did not see fit to demote or discharge her as principal, but allow her to continue her tenure as a teacher in light of her exemplary record as a teacher over many years.